Case 2:18-cv-02133-MWF-MRW Document 92 Filed 04/23/20 Page 1 of 2 Page ID #:1326



    1
    2
    3
    4
    5
    6                       UNITED STATES DISTRICT COURT
    7                     CENTRAL DISTRICT OF CALIFORNIA
    8
    9 ALPHA GRP, INC. d/b/a RED BULL              ) Case No. 2:18-CV-02133-MWF-MRW
                                                  )
      GLOBAL RALLYCROSS, a Delaware               ) AMENDED SCHEDULING ORDER
   10 Corporation,                                )
   11                                             )
                                                  )
                   Plaintiff,                     )
   12                                             )
   13        v.                                   )
                                                  )
   14 SUBARU OF AMERICA, INC.,                    )
                                                  )
   15 a New Jersey Corporation,                   )
                                                  )
   16                                             )
                    Defendant.                    )
   17                                             )

   18        Before the Court is the Parties’ Joint Stipulation to Amend Scheduling Order
   19 filed on April 22, 2020 (Dkt. No. 91). For good cause appearing, the Court hereby
   20 ORDERS that the scheduling order in this action is AMENDED as follows:
   21
   22
        Event                                           Date
   23
   24   Deposition of Alpha’s 30(b)(6) witness,         Before May 15, 2020
        Colin Dyne
   25
   26   Deposition of Alpha’s expert witness,           Before June 15, 2020
        Philip Fier
   27
   28
                                                  1
                                    AMENDED SCHEDULING ORDER
Case 2:18-cv-02133-MWF-MRW Document 92 Filed 04/23/20 Page 2 of 2 Page ID #:1327



    1
        Rebuttal expert report                             Monday, July 20, 2020
    2
    3   Expert discovery cut-off                           Wednesday, August 19, 2020
    4
        Last day to hear motions                           Monday, October 19, 2020
    5
    6   Last day to conduct ADR proceedings                Monday, November 16, 2020
    7
        File memorandum of contentions of fact and         Monday, February 1, 2021
    8   law, exhibit and witness lists, status report
    9   regarding settlement, and motions in limine

   10   Lodge pretrial conference order, file agreed       Monday, February 8, 2021
   11   set of jury instructions and verdict forms,
        file statement regarding disputed instructions
   12   and verdict forms, and file oppositions
   13
        Final pretrial conference and hearing on           Monday, February 22, 2021, at
   14
        motions in limine                                  11:00 a.m.
   15
   16   Trial date (Est. 7-10 days)                        Tuesday, March 9, 2021, at
                                                           8:30 a.m.
   17
   18
   19         The Court incorporates by reference its prior Order Re Jury Trial (Docket No.

   20 28). The parties shall be familiar with the Court’s pretrial and trial requirements.
   21
              IT IS SO ORDERED.
   22
   23
   24 DATED: April 23, 2020                    ________________________________
                                               MICHAEL W. FITZGERALD
   25                                          United States District Judge
   26
   27
   28
                                                   2
                                      AMENDED SCHEDULING ORDER
